EXHIBIT 10.3
UNITED STATES OF AMERICA
BEFORE THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM
WASHINGTON, D.C.

             
Written Agreement by and between
     
 
              Docket No. 09-128-WA/RB-HC
UCBH HOLDINGS, INC.
     
San Francisco, California
     
 
     
and
     
 
     
FEDERAL RESERVE BANK OF
SAN FRANCISCO
     
San Francisco, California
     
 
       
 
 

          WHEREAS, UCBH Holdings, Inc., San Francisco, California (“UCBH”), a
registered bank holding company, owns and controls United Commercial Bank, San
Francisco, California (the “Bank”), a state chartered nonmember bank, and
various nonbank subsidiaries;
          WHEREAS, it is the common goal of UCBH and the Federal Reserve Bank of
San Francisco (the “Reserve Bank”) to maintain the financial soundness of UCBH
so that UCBH may serve as a source of strength to the Bank;
          WHEREAS, UCBH and the Reserve Bank have mutually agreed to enter into
this Written Agreement (the “Agreement”); and
          WHEREAS, on September 9, 2009, the board of directors of UCBH, at a
duly constituted meeting, adopted a resolution authorizing and directing Joseph
J. Jou to enter into this Agreement on behalf of UCBH, and consenting to
compliance with each and every provision of this Agreement by UCBH and its
institution-affiliated parties, as defined in sections 3(u) and

1



--------------------------------------------------------------------------------



 



8(b)(3) of the Federal Deposit Insurance Act, as amended (the “FDI Act”) (12
U.S.C. §§ 1813(u) and 1818(b)(3)).
          NOW, THEREFORE, UCBH and the Reserve Bank agree as follows:
Source of Strength
          1.      The board of directors of UCBH shall take appropriate steps to
ensure that the Bank complies with any order, or other supervisory action,
entered into with the Bank’s federal or state regulators.
Capital Plan
          2.      Within 60 days of this Agreement, UCBH shall submit to the
Reserve Bank an acceptable written plan to maintain sufficient capital at UCBH,
on a consolidated basis, and at the Bank, as a separate legal entity on a
stand-alone basis. The plan shall, at a minimum, address, consider, and include:
                    (a)      The consolidated organization’s and the Bank’s
current and future capital requirements, including compliance with the Capital
Adequacy Guidelines for Bank Holding Companies: Risk-Based Measure and Tier 1
Leverage Measure, Appendices A and D of Regulation Y of the Board of Governors
of the Federal Reserve System (the “Board of Governors”)(12 C.F.R. Part 225,
App. A and D) and the applicable capital adequacy guidelines for the Bank issued
by the Bank’s federal regulator;
                    (b)      the adequacy of the Bank’s capital in relation to
its risk profile, taking into account the volume of criticized and classified
credits, migration analysis of loan grades, concentrations of credit, allowance
for loan and lease losses (“ALLL”), current and projected asset growth, and
projected retained earnings;

2



--------------------------------------------------------------------------------



 



                    (c)      the results of loan portfolio stress tests that are
backtested and updated on a quarterly basis to reflect changes in loss
experience, changes in the economic outlook, and changes in other model
assumptions;
                    (d)      the source and timing of additional funds necessary
to fulfill the consolidated organization’s and the Bank’s future capital
requirements;
                    (e)      supervisory requests for additional capital at the
Bank or the requirements of any supervisory action imposed on the Bank by its
federal or state regulator; and
                    (f)      the requirements of section 225.4(a) of
Regulation Y of the Board of Governors (12 C.F.R. § 225.4(a)) that UCBH serve as
a source of strength to the Bank.
          3.      UCBH shall notify the Reserve Bank, in writing, no more than
30 days after the end of any quarter in which UCBH’s consolidated capital ratios
or the Bank’s capital ratios (total risk-based, tier 1 risk-based, or leverage)
fall below the plan’s minimum ratios. Together with the notification, UCBH shall
submit an acceptable written plan that details the steps UCBH will take to
increase its and/or the Bank’s capital ratios above the plan’s minimums.
Dividends and Distributions
          4.      (a)      UCBH shall not declare or pay any dividends without
the prior written approval of the Reserve Bank and the Director of the Division
of Banking Supervision and Regulation (the “Director”) of the Board of
Governors.
                   (b)      UCBH shall not directly or indirectly take dividends
or any other form of payment representing a reduction in capital from the Bank
without the prior written approval of the Reserve Bank.

3



--------------------------------------------------------------------------------



 



                    (c)      UCBH and its nonbank subsidiaries shall not make
any distributions of interest, principal, or other sums on subordinated
debentures or trust preferred securities without the prior written approval of
the Reserve Bank and the Director.
                    (d)      All requests for prior approval shall be received
by the Reserve Bank at least 30 days prior to the proposed dividend declaration
date, proposed distribution on subordinated debentures, and required notice of
deferral on trust preferred securities. All requests shall contain, at a
minimum, current and projected information on UCBH’s capital, earnings, and cash
flow; the Bank’s capital, asset quality, earnings, and ALLL (including updated
stress test results); and identification of the sources of funds for the
proposed payment or distribution. For requests to declare or pay dividends, UCBH
must also demonstrate that the requested declaration or payment of dividends is
consistent with the Board of Governors’ Policy Statement on the Payment of Cash
Dividends by State Member Banks and Bank Holding Companies, dated November 14,
1985 (Federal Reserve Regulatory Service, 4-877 at page 4-323).
Debt and Stock Redemption
          5.      (a)      UCBH and any nonbank subsidiary shall not, directly
or indirectly, incur, increase, or guarantee any debt without the prior written
approval of the Reserve Bank. All requests for prior written approval shall
contain, but not be limited to, a statement regarding the purpose of the debt,
the terms of the debt, and the planned source(s) for debt repayment, and an
analysis of the cash flow resources available to meet such debt repayment.
                   (b)      UCBH shall not, directly or indirectly, purchase or
redeem any shares of its stock without the prior written approval of the Reserve
Bank.

4



--------------------------------------------------------------------------------



 



Cash Flow Projections
          6.      Within 60 days of this Agreement, UCBH shall submit to the
Reserve Bank a written statement of UCBH’s planned sources and uses of cash for
debt service, operating expenses, and other purposes (“Cash Flow Projection”)
for the remainder of 2009 and 2010. UCBH shall submit to the Reserve Bank a Cash
Flow Projection for each calendar year subsequent to 2010 at least one month
prior to the beginning of that calendar year.
Compliance with Laws and Regulations
          7.      (a)      In appointing any new director or senior executive
officer, or changing the responsibilities of any senior executive officer so
that the officer would assume a different senior executive officer position,
UCBH shall comply with the notice provisions of section 32 of the FDI Act (12
U.S.C. § 1831i) and Subpart H of Regulation Y of the Board of Governors (12
C.F.R. §§ 225.71 et seq.).
                    (b)      UCBH shall comply with the restrictions on
indemnification and severance payments of section 18(k) of the FDI Act (12
U.S.C. § 1828(k)) and Part 359 of the Federal Deposit Insurance Corporation’s
regulations (12 C.F.R. Part 359).
Progress Reports
          8.      Within 30 days after the end of each calendar quarter
following the date of this Agreement, the board of directors shall submit to the
Reserve Bank written progress reports detailing the form and manner of all
actions taken to secure compliance with the provisions of this Agreement and the
results thereof, and a parent company only balance sheet, income statement, and,
as applicable, report of changes in stockholders’ equity.

5



--------------------------------------------------------------------------------



 



Approval and Implementation of Plan
          9.      (a)      UCBH shall submit a written capital plan that is
acceptable to the Reserve Bank within the applicable time period set forth in
paragraph 2 of this Agreement.
                   (b)      Within 10 days of approval by the Reserve Bank, UCBH
shall adopt the approved capital plan. Upon adoption, UCBH shall promptly
implement the approved plan, and thereafter fully comply with it.
                   (c)      During the term of this Agreement, the approved
capital plan shall not be amended or rescinded without the prior written
approval of the Reserve Bank.
Communications
          10.     All communications regarding this Agreement shall be sent to:

  (a)   Mr. Richard J. Shershenovich
Examining Officer
Regional and Foreign Institutions Group
Banking Supervision and Regulation
Federal Reserve Bank of San Francisco
Los Angeles Branch
950 South Grand Avenue
Los Angeles, California 90015     (b)   Mr. Joseph J. Jou
Chairman
UCBH Holdings, Inc.
555 Montgomery Street
San Francisco, California 94111     (c)   Ms. Doreen Woo Ho
Acting President and Chief Executive Officer
UCBH Holdings, Inc.
555 Montgomery Street
San Francisco, California 94111

6



--------------------------------------------------------------------------------



 



Miscellaneous
          11.     Notwithstanding any provision of this Agreement, the Reserve
Bank may, in its sole discretion, grant written extensions of time to UCBH to
comply with any provision of this Agreement.
          12.     The provisions of this Agreement shall be binding upon UCBH
and its institution-affiliated parties, in their capacities as such, and their
successors and assigns.
          13.     Each provision of this Agreement shall remain effective and
enforceable until stayed, modified, terminated, or suspended in writing by the
Reserve Bank.
          14.     The provisions of this Agreement shall not bar, estop, or
otherwise prevent the Board of Governors, the Reserve Bank, or any other federal
or state agency from taking any other action affecting UCBH, the Bank, any
nonbank subsidiary of UCBH, or any of their current or former
institution-affiliated parties and their successors and assigns.
          15.     Pursuant to section 50 of the FDI Act (12 U.S.C. § 1831aa),
this Agreement is enforceable by the Board of Governors under section 8 of the
FDI Act (12 U.S.C. § 1818).
          IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed as of the 9th day of September, 2009.

              UCBH HOLDINGS, INC.   FEDERAL RESERVE BANK
OF SAN FRANCISCO
 
           
By:
  /s/ Joseph J. Jou   By:   /s/ Kenneth R. Binning
 
  Joseph J. Jou       Kenneth R. Binning
 
  Chairman       Vice President

7